department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations release number release date uil code certified mail - return receipt requested dear date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date july 20xx why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree lf you agree with our proposal please sign the enclosed form 6018-a consent to proposed action and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f in lieu of states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely margaret von lienen director eo examinations enclosure publication gs yy internal_revenue_service department of the treasury tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date july 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form 6018-a consent to proposed action and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter in lieu of letter rev catalog number 34809f the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f in lieu of form 886a department of the treasury - internal revenue name of taxpayer service explanation of items schedule no or exhibit year period ended december 20xx issue whether should be exempt under sec_501 of the internal_revenue_code facts was recognized as exempt from federal_income_tax under sec_501 c of the internal_revenue_code by letter dated november 20xx original articles of incorporation filed with the purpose to form a not for profit entity that and similar entities organized and to create a perpetual not-for-profit under a renewable permit granted by the city of secretary of state states their the filed articles amended stating that organization purpose is in downtown will provide counselling services for s bylaws prepared on november 20xx and approved signed on november 20xx stated their purpose to provide and organized venue and a structured organization for the members to community in the downtown area in addition stated that shall and sell their products to the establish and operate a horticultural products and related arts and crafts to facilitate sales of fresh foods work with the county agricultural extension office university of and similar organizations to promote the production of horticultural products in organization and or participate in educational and other activities that promote the use of organize and or participate in those activities that in conjunction with the operation ofa will serve to encourage commerce and trade in downtown fresh produce and horticultural products fresh produce and county organize and or participate in those activities that will serve to further the corporation’s mission to bring additional business to downtown encourage development of local school music and other school programs and customer participation and support of other local non-profit organization by providing a venue and audience conduct research necessary to further the development of the solicit and receive grants donations financial support sponsorships that allow for the furtherance of the mission of the form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx implement programs and take action to promote the goals of the activity is organize and operate a weekly open air in the where it’s members sell locally grown products prepared food and hand- downtown crafter items received income from their members paying for the rent of the space in the pays for advertise and promote the to sell and exhibit their products equipment and supplies need it and entertainment law sec_501 c of the internal_revenue_code provide exemption for business_leagues chamber of commerce real_estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private individual c -1 its individual members engaged in sec_1 of the income_tax regulations defines a business league as an association of persons the term persons includes legal entities such as corporations and trusts having a common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are directed toward the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_56_65 1956_1_cb_199 clarified revrul_65_164 states that a local organization whose principal activity consists of furnishing particular information and specialized individual service to a particular industry through publications and other means to affect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of as a business league even though it performs functions which are of benefit to the particular industry and the public generally the exempt organization’s position has not been determined government's position department of the treasury - internal_revenue_service taxpayer’s position form 886-a rev page -2- form 886a department of the treasury - internal revenue name of taxpayer service explanation of items schedule no or exhibit year period ended december 20xx sec_1 c -1 of the income_tax regulations states in part that an organization exempt under this section must promote a common interest and not engage in a regular business of a kind ordinarily carried on for profit it goes on to state that its activities are directed toward the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons ’s organizational document’s specifically state in part that they are organized and operated to community in the downtown area establish and operate fresh foods horticultural products and related arts and in conjunction with the operation of a provide and sell their products to the a crafts organize and or participate in those activities that will serve to encourage commerce and trade in downtown to facilitate sales of did not demonstrate how their activities were directed to improvement the business conditions of one or more lines of business as distinguished from the performance of particular services for their members instead of engaging in activities for the improvement of business conditions in a whole they are performing specific services to its members such activities include but certainly are not limited to fostering and promoting retail trade and commerce in connection with the products and services of its members fostering and promoting the interest of its members promoting the sale of products owned by its members and conducting and managing advertisement and promotional activities for its members these activities promote the economic outcome of the individual members as opposed to the industry these activities are all examples of the performance of particular services for individual persons conclusion it is the irs's position that the organization does not qualify as exempt from federal_income_tax under sec_501 of the internal_revenue_code department of the treasury - internal_revenue_service form 886-a ev page -3-
